It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same hereby is, reversed upon the authority of Cleveland Ry. Co. v. Hunt, 116 Ohio St. 291. And this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the common pleas court be reversed, and that said cause be, and the same hereby is, remanded to the court of common pleas of Cuyahoga county, Ohio, for a new trial.
Judgment reversed and cause remanded.
MARSHALL, C.J., DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.
JONES and MATTHIAS, JJ., not participating.